Citation Nr: 1117866	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability (characterized as hypertension with a vascular disorder) as due to treatment at a Department of Veterans Affairs medical facility in 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to June 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied service connection for bilateral hearing loss and compensation pursuant to 38 U.S.C.A. § 1151.  The Veteran submitted a timely notice of disagreement and received a statement of the case as to both matters.  However, he perfected an appeal only as to his claim for compensation pursuant to 38 U.S.C.A. § 1151.  As such, the Board will confine its consideration to the issue as set forth on the title page.

In June 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that compensation under 38 U.S.C.A. § 1151 for hypertension with a vascular condition is warranted due to a VA physician's failure to prescribe high blood pressure medications for him in 2005 that resulted in his April 2006 hypertensive crisis and hospitalization.  

The Veteran testified that he was diagnosed with hypertension by clinicians at the VA medical facility in Anchorage (see hearing transcript at page 6).  He said that he subsequently transferred to the VA medical facility in Fairbanks and saw a new physician who knew of his high blood pressure problem (Id. at 3).  According to the Veteran, tests were to be performed and the physician promised to contact him if medication was warranted to control his blood pressure but he never heard from the doctor (Id.).  In early 2006, the Veteran said that he contacted the VA clinic and was told his doctor was on emergency leave, that no doctors were available, and that he would be notified by letter when a new physician was assigned to him (Id. at 4).  He stated that he fell ill in April 2006 and was hospitalized with emergent hypertension.  The Veteran testified that his wife's physician (that may be a reference to Dr. C.V., noted below) and another physician whom he identified as "Flower", possibly at Fairbanks Memorial Hospital (that may be a reference to Dr. B.M. Footit who treated him at Fairbanks Memorial Hospital on April 27, 2006) both indicated that he should have been placed on blood pressure medication (Id. at 7). 

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability as caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).  A determination of the additional disability includes consideration of pathology prior to, during, and after VA treatment.

VA medical records indicate that, in March 2005, the Veteran was seen in the Fairbanks VA outpatient clinic.  On March 14th, he was noted to have transferred from the Anchorage VA medical facility, and his blood pressure reading was 142/92.  It was also noted that his records and laboratory reports from Anchorage were to be sent to the Fairbanks clinic.  The Veteran was seen for a blood pressure check on March 28th, at which time his prescribed medications were reported as synthroid and omerazole (for gastrointestinal problems).  This record indicates that he took prescribed hypertension medications as directed, but does not identify those medications.  His blood pressure reading was 143/91.

VA records show that, on April 27, 2006, the Veteran was seen for an annual examination and noted a history of untreated hypertension.  He complained of severe headaches for ten days and said he just found out that day that he was diagnosed a year earlier (apparently with hypertension) but was never called back to get medications and never took medications for blood pressure.  The diagnosis was emergent hypertension.  He was transferred to the Fairbanks Memorial Hospital, treated by Dr. Footit, and admitted to the intensive care unit where he evidently remained overnight.   

According to an October 2006 letter from C.V., M.D., the Veteran was transferred to the VA medical facility at Puget Sound for a vascular surgery consultation after being found on a magnetic resonance angiography (MRA) to have renal artery stenosis of an accessory renal artery.  Attempts to stent his high grade stenosis in the right accessory renal artery failed and he was discharged.  It was noted that the Veteran was profoundly depressed from his medical emergencies over the last six months.  Clinical assessment included hypertension secondary to renal artery stenosis that was inaccessible to stenting and depression related to his medical condition.

C.V., M.D. did not include any treatment records, though she indicated that she had been treating the Veteran.  The Board also finds that a VA medical opinion would be helpful in this case.  .

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorization from the Veteran, obtain his complete treatment folder from C.V., M.D., and associate it with the claims folder.

2. Thereafter, the RO/AMC should refer the claims folder to a VA physician to provide an etiology opinion.  The entire claims folder must be made available to the examiner for review, and the examiner is requested to indicate that a review of the claims folder was completed.  

The VA physician should provide an opinion as to whether there is a 50 percent probability or greater that additional disability was actually caused by VA hospitalization or medical or surgical treatment (or lack thereof).  If so, was it proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or was it proximately caused by an event not reasonably foreseeable.  

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  Any opinion should be reconciled with the VA medical records of treatment, the testimony by the Veteran and the October 2006 report by C.V., M.D. (and any of her treatment records.  

A complete rationale for all opinions expressed must be provided in the claims folder.

3. Finally, readjudicate the Veteran's claim.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits and a summary of the evidence of record.  The Veteran and his representative should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


